Mr. Justice Graves delivered the opinion of the court. 2. Wills, § 261*—how word “heirs" construed. In a will creating a trust estate and providing that the rents and profits thereof should be collected and paid to the testator’s “children, share and share alike, and in case of the death of any one of my said children, the same to be paid to the heirs or in case of minority to the legal guardian of such child or children, share and share alike,” the word “heirs” held to be a word of description of the class of persons to which the residuary estate was devised and not to indicate that they were to take by inheritance. 3. Executors and administrators, § 359*—when barred debts may be offset against distributive shares. Though debts owing to an estate cannot be collected because the statute of limitations has run against them, the amounts thereof may, however, be .offset by the trustees against distributive shares becoming payable to such debtors.